Citation Nr: 0711012	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-25 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for residuals of total 
left knee replacement, currently evaluated as 30 percent 
disabling.  


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1959.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, and a June 2005 decision from a Decision 
Review Officer (DRO) at the Wichita RO.

In September 2005, the veteran appeared at the Wichita RO and 
testified at a DRO hearing.  A transcript of the hearing is 
of record.  This hearing transcript has been accepted as the 
veteran's written request to withdraw his representation by 
the Disabled American Veterans (DAV).

In February 2006, the veteran was sent a letter to inform him 
that he had been scheduled for a March 30 Travel Board 
hearing at the Wichita RO.  On March 16, VA received a letter 
from the veteran stating he was not prepared to attend a 
hearing.  He did not attend the hearing and has not asked to 
be rescheduled based on a showing of good cause.  Therefore, 
the veteran's request for a Board hearing at the local RO is 
considered withdrawn.  See 38 C.F.R. § 20.704(e) (2006).

In statements submitted in August 2005 and January 2006, the 
veteran indicated that he wishes to reopen his claims of 
entitlement to service connection for hearing loss and 
tinnitus.  These issues are referred to the RO for 
appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was originally service-connected for a torn left 
medial meniscus and assigned a 10 percent disability rating 
with an effective date in September 1966.  He applied for an 
increased rating in March 2003 following left total knee 
replacement surgery in November 1997.  He is currently in 
receipt of a 30 percent rating, which is the minimum rating 
for prosthetic replacement of a knee joint.  

The veteran believes his left knee disability warrants a 60 
percent rating, which applies to prosthetic replacement of 
knee joint with chronic residuals consisting of severe, 
painful motion or weakness in the affected extremity.  He has 
submitted medical reports from his private physicians to 
support his claim.  Also of record is a July 2005 VA joints 
examination report.  

The private medical records indicate the veteran has 
consistently complained of pain and weakness in the left 
knee.  They also reflect that he was treated several times 
after his July 2004 knee revision, specifically noting 
weakness in his left quadriceps and hamstring muscles.  A 
September 2005 letter from the veteran's physician states 
that the pain in the veteran's left knee is mechanical in 
nature and potentially represents loosening of the components 
and that, therefore, the veteran has more pain than would be 
expected for the average patient following a total knee 
arthroplasty.

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. 
§ 3.159(c).  While the veteran was given a VA examination in 
July 2005, the Board believes this report provides an 
inadequate basis on which to decide the veteran's claim.  The 
report expressly states that the veteran's claims file was 
not available for review, while the examination request 
requires that these records be reviewed prior to examination.  
Given the highly relevant content of medical records 
discussing treatment the veteran has received for his knee 
during the period covered by this appeal, the Board believes 
these records should be reviewed in conjunction with a 
current VA examination.  

The Board also notes that the July 2005 examination was 
conducted by a nurse practitioner rather than a physician.  
The Board believes a new examination should be conducted by a 
physician who is professionally qualified to review medical 
records and x-ray evidence and comment on the severity of the 
veteran's disability.  Because the veteran's left knee has 
not been examined by a VA physician in over 35 years, the 
Board believes a remand for a more thorough evaluation is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  If these records do not exist or 
cannot otherwise be obtained, that fact 
should be noted in the claims file.

2.  The veteran should be afforded a VA 
examination with a physician with the 
appropriate expertise to assess the 
severity of the veteran's left knee 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  
Review of the claims file must be noted in 
the examination report.  Any indicated 
diagnostic tests, including x-rays if 
indicated, and studies must be 
accomplished.  All pertinent 
symptomatology and findings must be 
reported in detail.  

The examiner should discuss the following 
regarding the left knee:

a) The presence of any ankylosis; b) any 
chronic residuals consisting of severe 
painful motion or weakness in the affected 
extremity; or c) intermediate degrees of 
residual weakness, pain, or limitation of 
motion.  

In reporting the results of range of 
motion testing in degrees, the physician 
should specifically identify any excursion 
of motion accompanied by pain.  The 
examiner should identify any objective 
evidence of pain and assess the extent of 
any pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any instability, 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement, and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal.  If the issue on appeal continues 
to be denied, the veteran must be provided 
a supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




